



EXHIBIT 10-21


GANNETT CO., INC.
2015 DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Amendment No. 5


Effective as of December 7, 2019, Gannett Co. Inc. hereby amends the Gannett
Co., Inc. Deferred Compensation Plan, Rules for Post-2004 Deferrals, as amended,
(the “Plan”) as follows:


1.
The first sentence of Section 2.5(c) is amended by adding the following
parenthetical to the end of such sentence: “(except for election changes that
are permitted by the Committee under circumstances that are permissible under
Section 409A)”.

2.
The first sentence of Section 2.6(a) is amended by replacing the references to
“Section 2.9(b)” and “Section 2.9(c)” with “Section 2.9”.

3.
Section 2.9 is amended by adding the following new subsection (l):

(l)
In lieu of the rules set forth in Section 2.9(b), (c) and (f) above, the
following payment election rules shall apply to Director Participants with
respect to deferral elections made on or after December 7, 2018:

•
At the time a deferral election is made, the Director Participant shall choose
the date on which payment of the amount credited to the Deferred Compensation
Account is to commence, which date shall be either April 1 or October 1 of: (i)
the year of the Director Participant’s separation from service, (ii) the year
next following the Director Participant’s separation from service, or (iii) any
other calendar year specified by the Director Participant provided that such
year is, or is prior to, the year that the Director Participant attains his/her
mandatory retirement date as in effect as of the date the deferral election is
made (“Payment Commencement Date”).

•
At the time the election to defer is made, the Director Participant may choose
to receive payments either: (i) in a lump sum, or (ii) in up to fifteen annual
installments. The method of paying a Deferred Compensation Account is the
“Method of Payment.” The amount of any payment under the Plan shall be the value
attributable to the Deferred Compensation Account on the last day of the month
preceding the month of the payment date, divided by the number of payments
remaining to be made, including the payment for which the amount is being
determined.

•
Under rules prescribed by the Committee, at the time the election to defer is
made, a Director Participant may elect to allocate a portion of the Director
Participant’s deferral elections to pre-existing Deferred Compensation Accounts
and/or a new Deferred Compensation Account established for such deferral.
Notwithstanding the foregoing, excluding Deferred Compensation Accounts
established for amounts that the Company contributes under Section 2.11 or
Article 5, the maximum number of Deferred Compensation Accounts a Director
Participant may have at any time is five, subject to the Committee’s right to
increase such limit. Except as provided in subsection (e), the payout rules for
a Deferred Compensation Account may not be changed after the rules for that
Account have been established.

•
The payment rules set forth in Section 2.9(f) shall not apply to Director
Participant deferral elections made on or after December 7, 2018.



1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 7, 2018.


GANNETT CO., INC.


By: /s/ David Harmon                
Name:    David Harmon
Title:     Chief People Officer










2